DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2018/0307293 to Lambert et al. (“Lambert”) and US Patent Application Publication Number 2012/0311359 to Jaramillo (“Jaramillo”).

In reference to Claim 1, Lambert discloses a method of operating a high-speed data communication device, comprising: detecting, on a data bus during a first time period, a start of a micro frame (See Figure 1 ‘SOF’ and Paragraph 10); determining, during a second time period after the first time period, whether at least one data packet is contained in the micro frame (See Figure 1 and Paragraph 9); and in response to determining that the micro frame discludes a data packet during the second time period, controlling active components, to be inactive during a third time period after the second time period (See Figure 1 and Paragraphs 9 and 45).  Lambert does not explicitly disclose controlling the active components, except a squelch detector, to be inactive during a third time period after the second time period.  Lambert further discloses that the interface is a USB interface (See Paragraphs 3-4).  Jaramillo discloses a USB interface in which active components (See Figure 3 Numbers 306, 310, 320, 324, 322, and 328), except for a squelch detector (See Figure 3 Numbers 312 and Paragraph 47), are controlled to be inactive during a light power saving period of time when no data is transmitted (See Figure 4 Numbers 414 and 416 and Paragraphs 21, 35, 38, and 45-47).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Lambert using the squelch detector remaining active during the power saving period when no data packets are transmitted of Jaramillo, resulting in the invention of Claim 1, because Lambert and Jaramillo are not limited as to a particular USB protocol used (See Paragraphs 3-5 and 40 of Lambert and Paragraph 34 of Jaramillo); and in order to yield the predictable result of allowing the device to determine when incoming data signals are received and to maintain USB functionality (See Paragraphs 21 and 47 of Jaramillo). 
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Jaramillo using the power saving mode entry including inactivation of components when no data packets are detected in a microframe of Lambert, resulting in the invention of Claim 1, because Lambert and Jaramillo are not limited as to a particular USB protocol used (See Paragraphs 3-5 and 40 of Lambert and Paragraph 34 of Jaramillo); and in order to yield the predictable result of reducing power consumption of the device (See Paragraphs 5 and 9 of Lambert and Paragraphs 35 and 45 of Jaramillo) while maintaining USB functionality (See Paragraphs 21 and 47 of Jaramillo). 

In reference to Claim 2, Lambert and Jaramillo disclose the limitations as applied to Claim 1 above.  Lambert further discloses that active components include all high-speed components that are on and in standby, and each active component that is inactive is turned off (See Paragraphs 9 and 45).  Jaramillo further discloses that active components include all high-speed components that are on and in standby, and each active component that is inactive is turned off (See Figure 4 Numbers 414 and 416 and Paragraphs 45-47).

In reference to Claim 3, Lambert and Jaramillo disclose the limitations as applied to Claim 1 above.  Lambert further discloses that the high-speed data communication device interfaces between a host (See Figure 1 ‘HOST’) and a peripheral device (See Figure 1 ‘DEVICE’).  Jaramillo further discloses that the high-speed data communication device interfaces between a host (See Figure 1 Number 102 and Paragraph 27) and a peripheral device (See Figure 1 Number 106 and Paragraph 27), and the squelch detector is a host-side squelch detector (See Figures 1-3 and Paragraphs 43 and 47).

In reference to Claim 4, Lambert and Jaramillo disclose the limitations as applied to Claim 3 above.  Lambert further discloses that peripheral-side components are among the active components that are controlled to be inactive during the third time period (See Paragraphs 9 and 45).  Jaramillo further discloses that a peripheral-side squelch detector is among the active components that are controlled to be inactive during the third time period (See Figure 3 Numbers 330 and Paragraph 47).

In reference to Claim 5, Lambert and Jaramillo disclose the limitations as applied to Claim 1 above.  Jaramillo further discloses that a receiver (See Figure 3 Number 306) and a transmitter (See Figure 3 Number 310) in a host-to-peripheral data path (See Figure 3 Number 302) are in an ON state during the first time period, and a host-side squelch detector is in the ON state during the first time period (See Figure 4 Number 408 and Paragraphs 45, 47, and 51).

In reference to Claim 6, Lambert and Jaramillo disclose the limitations as applied to Claim 5 above.  Jaramillo further discloses that the receiver and the transmitter in the host-to-peripheral data path are in the ON state during a fourth time period after the third time period, and the host-side squelch detector is in the ON state during the fourth time period (See Figure 4 Number 408 [after enable] and Paragraphs 45, 47, and 51).

In reference to Claim 13, Lambert discloses a repeater (See Figure 1 ‘USB’) interfacing between a host (See Figure 1 ‘HOST’) and a peripheral (See Figure 1 ‘DEVICE’), the repeater comprising: a host-side receiver and a host-side transmitter (See Paragraphs 9 and 10); and a peripheral-side receiver and a peripheral-side transmitter (See Paragraphs 9 and 10); wherein each of the host-side receiver, the host-side transmitter, the peripheral-side receiver, and the peripheral-side transmitter are configured to be inactive for a threshold time period after a set time period during which it is determined that the micro frame discludes a data packet (See Paragraphs 9 and 45).  Lambert does not explicitly disclose a host-side squelch detector coupled to the host-side transmitter and host-side receiver, a peripheral-side squelch detector coupled to the peripheral-side transmitter and peripheral-side receiver, and that the host-side squelch detector remains active during the threshold time period during which it determines that the micro frame discludes the data packet.  Jaramillo discloses a repeater (See Figure 1 Number 122) interfacing between a host (See Figure 1 Number 102 and Paragraph 27) and a peripheral (See Figure 1 Number 106 and Paragraph 27), the repeater comprising: a host-side squelch detector (See Figure 3 Number 312 and Paragraph 47); a peripheral-side squelch detector (See Figure 3 Number 312 and Paragraph 47); a host-side receiver (See Figure 3 Number 306) and a host-side transmitter (See Figure 3 Number 324), each coupled to the host-side squelch detector (See Figure 3 [via the control circuit 314]); and a peripheral-side receiver (See Figure 3 Number 328) and a peripheral-side transmitter (See Figure 3 Number 328), each coupled to the peripheral-side squelch detector (See Figure 3 [via the control circuit 314]), wherein each of the peripheral-side squelch detector, the host-side receiver, the host-side transmitter, the peripheral-side receiver, and the peripheral-side transmitter are configured to be inactive during a light power saving period of time when no data is detected by the host-side squelch detector (See Figure 4 Numbers 414 and 416 and Paragraphs 21, 35, 38, and 45-47).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Lambert using the squelch detectors, including the peripheral side squelch detector and the host side squelch detector that active during the power saving period when no data packets are transmitted of Jaramillo, resulting in the invention of Claim 13, because Lambert and Jaramillo are not limited as to a particular USB protocol used (See Paragraphs 3-5 and 40 of Lambert and Paragraph 34 of Jaramillo); and in order to yield the predictable result of allowing the device to determine when incoming data signals are received and to maintain USB functionality (See Paragraphs 21 and 47 of Jaramillo). 
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Jaramillo using the power saving mode entry including inactivation of components when no data packets are detected in a microframe of Lambert, resulting in the invention of Claim 13, because Lambert and Jaramillo are not limited as to a particular USB protocol used (See Paragraphs 3-5 and 40 of Lambert and Paragraph 34 of Jaramillo); and in order to yield the predictable result of reducing power consumption of the device (See Paragraphs 5 and 9 of Lambert and Paragraphs 35 and 45 of Jaramillo) while maintaining USB functionality (See Paragraphs 21 and 47 of Jaramillo). 

In reference to Claim 14, Lambert and Jaramillo disclose the limitations as applied to Claim 13 above.  Jaramillo further discloses that the host-side receiver and the peripheral-side transmitter are configured to be to be in an active state after the threshold time period and before a next micro frame is received (See Figure 4 Number 408 and Paragraph 51 [after enable]).

In reference to Claim 15, Lambert and Jaramillo disclose the limitations as applied to Claim 14 above.  Jaramillo further discloses that the host-side transmitter, the peripheral-side receiver, and the peripheral-side squelch detector are configured to be in a standby state after the threshold time period and before the next micro frame is received (See Figure 4 Number 414).

In reference to Claim 16, Lambert and Jaramillo disclose the limitations as applied to Claim 14 above.  Jaramillo further discloses that the host-side receiver and the peripheral-side transmitter are configured to be in an ON state after the threshold time period and before a next micro frame is received (See Figure 4 Number 408 and Paragraph 51 [after enable]).

In reference to Claim 17, Lambert discloses a repeater (See Figure 1 ‘USB’) comprising: a first port including a first transmitter and a first receiver (See Paragraphs 9 and 10); and a second port including a second transmitter and a second receiver (See Paragraphs 9 and 10); wherein the first transmitter, the first receiver, the second transmitter, and the second receiver are configured to be in an inactive state in an idle period of a micro frame upon determining during a detection period of the micro frame that no data packet is contained in the micro frame (See Paragraphs 9 and 45).  Lambert does not explicitly disclose a first squelch detector as part of the first port, a second squelch detector as part of the second port, and that the first squelch detector remains active during an idle period after it determines that the micro frame discludes the data packet.  Jaramillo discloses a repeater (See Figure 1 Number 122) comprising: a first port including a first transmitter (See Figure 3 Number 324), a first receiver (See Figure 3 Number 306), and a first squelch detector (See Figure 3 Number 312 and Paragraph 47); and a second port including a second transmitter (See Figure 3 Number 328), a second receiver (See Figure 3 Number 328), and a second squelch detector (See Figure 3 Number 312 and Paragraph 47); wherein the first transmitter, the first receiver, the second transmitter, the second receiver, and the second squelch detector are configured to be in an inactive state in an during a light power saving period of time when no data is detected by the host-side squelch detector (See Figure 4 Numbers 414 and 416 and Paragraphs 21, 35, 38, and 45-47).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Lambert using the squelch detectors, including the peripheral side squelch detector and the host side squelch detector that active during the power saving period when no data packets are transmitted of Jaramillo, resulting in the invention of Claim 17, because Lambert and Jaramillo are not limited as to a particular USB protocol used (See Paragraphs 3-5 and 40 of Lambert and Paragraph 34 of Jaramillo); and in order to yield the predictable result of allowing the device to determine when incoming data signals are received and to maintain USB functionality (See Paragraphs 21 and 47 of Jaramillo). 
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Jaramillo using the power saving mode entry including inactivation of components when no data packets are detected in a microframe of Lambert, resulting in the invention of Claim 17, because Lambert and Jaramillo are not limited as to a particular USB protocol used (See Paragraphs 3-5 and 40 of Lambert and Paragraph 34 of Jaramillo); and in order to yield the predictable result of reducing power consumption of the device (See Paragraphs 5 and 9 of Lambert and Paragraphs 35 and 45 of Jaramillo) while maintaining USB functionality (See Paragraphs 21 and 47 of Jaramillo). 

Claim(s) 7-12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert and Jaramillo as applied to Claims 1 and 17 above, and further in view of US Patent Application Publication Number 2014/0006674 to Chan et al. (“Chan”).

In reference to Claim 7, Lambert and Jaramillo disclose the limitations as applied to Claim 1 above.  Lambert further discloses the use of the USB 2.0 protocol (See Paragraph 6).  Jaramillo further discloses that the high-speed data communication device is a repeater (See Paragraph 4) coupled to a host via a USB bus and coupled to a peripheral via a USB bus (See Paragraph 34 of Jaramillo), the method further comprising: controlling a receiver (See Figure 3 Number 328) and a transmitter (See Figure 3 Number 324) in a peripheral-to-host data path (See Figure 3 Number 332) and a peripheral-side squelch detector (See Figure 3 Number 330 and Paragraph 47) to be in a standby state during an initial time period before the first time period (See Figure 4 Number 404).  Lambert and Jaramillo are not limited as to a particular USB protocol used (See Paragraphs 3-5 and 40 of Lambert and Paragraph 34 of Jaramillo).  Lambert and Jaramillo do not explicitly disclose that the repeater is coupled to the host via an eUSB2 bus and couples to the peripheral via a USB 2.0 bus.  Chan discloses the use of a repeater/redriver (See Figure 6 Number 606) that couples to a host (See Figure 6 Number 602) via an eUSB2 bus (See Figure 6 Number 608) and coupled to a peripheral (See Figure 6 Number 604) via a USB 2.0 bus (See Figure 6 Number 608).
It would have been obvious to one of ordinary skill in the art to construct the device of Lambert and Jaramillo using the eUSB2 host interface and USB 2.0 peripheral interface of Chan, resulting in the invention of Claim 7, because Lambert and Jaramillo are not limited as to a particular USB protocol used (See Paragraphs 3-5 and 40 of Lambert and Paragraph 34 of Jaramillo); and the simple substitution of the eUSB2 and USB 2.0 protocols of Chan as the host and peripheral protocols of Lambert and Jaramillo would have yielded the predictable result of allowing for hosts that use the commonly used lower power eUSB2 protocol to maintain compatibility with peripherals that use the commonly used USB 2.0 protocol (See Paragraphs 3, 12-13, and 15-16 of Chan). 
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the repeater/redriver of Chan using the power saving mode entry including inactivation of components when no data packets are detected in a microframe of Lambert and Jaramillo, resulting in the invention of Claim 7, because Lambert and Jaramillo are not limited as to a particular USB protocol used (See Paragraphs 3-5 and 40 of Lambert and Paragraph 34 of Jaramillo); and in order to yield the predictable result of reducing power consumption of the device (See Paragraphs 5 and 9 of Lambert and Paragraphs 35 and 45 of Jaramillo) while maintaining USB functionality (See Paragraphs 21 and 47 of Jaramillo). 

In reference to Claim 8, Lambert, Jaramillo, and Chan disclose the limitations as applied to Claim 7 above.  Jaramillo further discloses controlling the receiver and the transmitter in the peripheral-to-host data path and the peripheral-side squelch detector to be in an ON state during the first time period (See Figure 4 Number 408 and Paragraphs 45, 47, and 51).

In reference to Claim 9, Lambert, Jaramillo, and Chan disclose the limitations as applied to Claim 8 above.  Jaramillo further discloses controlling the receiver and the transmitter in the peripheral-to-host data path and the peripheral-side squelch detector to be in the standby state during a fourth time period after the third time period (See Figure 4 Number 408 [after enable] and Paragraphs 45, 47, and 51).

In reference to Claim 10, Lambert and Jaramillo disclose the limitations as applied to Claim 1 above.  Lambert further discloses the use of the USB 2.0 protocol (See Paragraph 6).  Jaramillo further discloses that the high-speed data communication device is a repeater (See Paragraph 4) coupled to a host via a USB bus and coupled to a peripheral via a USB bus (See Paragraph 34 of Jaramillo), the method further comprising: controlling a receiver (See Figure 3 Number 328) and a transmitter (See Figure 3 Number 324) in a peripheral-to-host data path (See Figure 3 Number 332) and a peripheral-side squelch detector (See Figure 3 Number 330 and Paragraph 47) to be in a standby state during an initial time period before the first time period, during the first time period, and during the second time period (See Figure 4 Numbers 404 and 418); and controlling the receiver and the transmitter in the peripheral-to-host data path and the peripheral-side squelch detector to be in an OFF state during the third time period (See Figure 4 Numbers 414 and 416 and Paragraphs 45-47).  Lambert and Jaramillo are not limited as to a particular USB protocol used (See Paragraphs 3-5 and 40 of Lambert and Paragraph 34 of Jaramillo).  Lambert and Jaramillo do not explicitly disclose that the repeater is coupled to the host via an USB 2.0 bus and coupled to the peripheral via a eUSB2 bus.  Chan discloses the use of a repeater/redriver (See Figure 6 Number 606) that couples to a host (See Figure 6 Number 610) via a USB 2.0 bus (See Figure 6 Number 614) and couples to a peripheral (See Figure 6 Number 612) via an eUSB2 bus (See Figure 6 Number 614).
It would have been obvious to one of ordinary skill in the art to construct the device of Lambert and Jaramillo using the USB 2.0 host interface and eUSB2 peripheral interface of Chan, resulting in the invention of Claim 10, because Lambert and Jaramillo are not limited as to a particular USB protocol used (See Paragraphs 3-5 and 40 of Lambert and Paragraph 34 of Jaramillo); and the simple substitution of the USB 2.0 and eUSB2 protocols of Chan as the host and peripheral protocols of Lambert and Jaramillo would have yielded the predictable result of allowing for peripherals that use the commonly used lower power eUSB2 protocol to maintain compatibility with hosts that use the commonly used USB 2.0 protocol (See Paragraphs 3, 12-13, and 15-16 of Chan).
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the repeater/redriver of Chan using the power saving mode entry including inactivation of components when no data packets are detected in a microframe of Lambert and Jaramillo, resulting in the invention of Claim 10, because Lambert and Jaramillo are not limited as to a particular USB protocol used (See Paragraphs 3-5 and 40 of Lambert and Paragraph 34 of Jaramillo); and in order to yield the predictable result of reducing power consumption of the device (See Paragraphs 5 and 9 of Lambert and Paragraphs 35 and 45 of Jaramillo) while maintaining USB functionality (See Paragraphs 21 and 47 of Jaramillo). 

In reference to Claim 11, Lambert, Jaramillo, and Chan disclose the limitations as applied to Claim 10 above.  Jaramillo further discloses controlling a receiver (See Figure 3 Number 306) and a transmitter (See Figure 3 Number 310) in a host-to-peripheral data path (See Figure 3 Number 302) to be in an ON state during an initial time period before the first time period, during the first time period, and during the second time period (See Figure 4 Numbers 406 and 408 and Paragraphs 45, 47, and 51); and controlling the receiver and the transmitter in the host-to-peripheral data path to be in an OFF state during the third time period (See Figure 4 Numbers 414 and 416 and Paragraphs 45-47).  

In reference to Claim 12, Lambert, Jaramillo, and Chan disclose the limitations as applied to Claim 10 above.  Jaramillo further discloses controlling a disconnect detector (See Figure 3 Number 304) and a loss of signal detector (See Figure 3 Number 320) to be in a standby state during the initial time period, during the first time period, and during the second time period (See Figure 4 Numbers 404 and 418); and controlling the disconnect detector and the loss of signal detector to be in an OFF state during the third time period (See Figure 4 Numbers 414 and 416).

In reference to Claim 18, Lambert and Jaramillo disclose the limitations as applied to Claim 17 above.  Lambert further discloses the use of the USB 2.0 protocol (See Paragraph 6).  Lambert and Jaramillo are not limited as to a particular USB protocol used (See Paragraphs 3-5 and 40 of Lambert and Paragraph 34 of Jaramillo).  Lambert and Jaramillo do not explicitly disclose that the first port is an eUSB2 port and second port is a USB 2.0 port.  Chan discloses the use of a repeater/redriver (See Figure 6 Number 606) that couples to a host (See Figure 6 Number 602) via an eUSB2 bus (See Figure 6 Number 608) and couples to a peripheral (See Figure 6 Number 604) via a USB 2.0 bus (See Figure 6 Number 608).
It would have been obvious to one of ordinary skill in the art to construct the device of Lambert and Jaramillo using the eUSB2 host interface port and USB 2.0 peripheral interface port of Chan as the first and second ports, resulting in the invention of Claim 18, because Lambert and Jaramillo are not limited as to a particular USB protocol used (See Paragraphs 3-5 and 40 of Lambert and Paragraph 34 of Jaramillo); and the simple substitution of the eUSB2 and USB 2.0 protocols of Chan as the first and second port protocols of Lambert and Jaramillo would have yielded the predictable result of allowing for hosts that use the commonly used lower power eUSB2 protocol to maintain compatibility with peripherals that use the commonly used USB 2.0 protocol (See Paragraphs 3, 12-13, and 15-16 of Chan). 
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the repeater/redriver of Chan using the power saving mode entry including inactivation of components when no data packets are detected in a microframe of Lambert and Jaramillo, resulting in the invention of Claim 18, because Lambert and Jaramillo are not limited as to a particular USB protocol used (See Paragraphs 3-5 and 40 of Lambert and Paragraph 34 of Jaramillo); and in order to yield the predictable result of reducing power consumption of the device (See Paragraphs 5 and 9 of Lambert and Paragraphs 35 and 45 of Jaramillo) while maintaining USB functionality (See Paragraphs 21 and 47 of Jaramillo). 

In reference to Claim 19, Lambert and Jaramillo disclose the limitations as applied to Claim 17 above.  Lambert further discloses the use of the USB 2.0 protocol (See Paragraph 6).  Lambert and Jaramillo are not limited as to a particular USB protocol used (See Paragraphs 3-5 and 40 of Lambert and Paragraph 34 of Jaramillo).  Lambert and Jaramillo do not explicitly disclose that the first port is a USB 2.0 port and second port is an eUSB2 port.  Chan discloses the use of a repeater/redriver (See Figure 6 Number 606) that couples to a host (See Figure 6 Number 610) via a USB 2.0 bus (See Figure 6 Number 614) and couples to a peripheral (See Figure 6 Number 612) via an eUSB2 bus (See Figure 6 Number 614).
It would have been obvious to one of ordinary skill in the art to construct the device of Lambert and Jaramillo using the USB 2.0 host interface port and eUSB2 peripheral interface port of Chan as the first and second ports, resulting in the invention of Claim 19, because Lambert and Jaramillo are not limited as to a particular USB protocol used (See Paragraphs 3-5 and 40 of Lambert and Paragraph 34 of Jaramillo); and the simple substitution of the USB 2.0 and eUSB2 protocols of Chan as the first and second port protocols of Lambert and Jaramillo would have yielded the predictable result of allowing for peripherals that use the commonly used lower power eUSB2 protocol to maintain compatibility with hosts that use the commonly used USB 2.0 protocol (See Paragraphs 3, 12-13, and 15-16 of Chan). 
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the repeater/redriver of Chan using the power saving mode entry including inactivation of components when no data packets are detected in a microframe of Lambert and Jaramillo, resulting in the invention of Claim 19, because Lambert and Jaramillo are not limited as to a particular USB protocol used (See Paragraphs 3-5 and 40 of Lambert and Paragraph 34 of Jaramillo); and in order to yield the predictable result of reducing power consumption of the device (See Paragraphs 5 and 9 of Lambert and Paragraphs 35 and 45 of Jaramillo) while maintaining USB functionality (See Paragraphs 21 and 47 of Jaramillo). 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-6 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1 of U.S. Patent No. 11,281,284 to Vining et al. (“Vining-284”) in view of Jaramillo.

In reference to Claim 1, the aforementioned claim(s) of Viining-284 disclose the limitations of the claim as follows:

Instant Application (Claim 1)
Vining-284 (Claim 1)
A method of operating a high-speed data communication device, comprising:
A method for operating a high speed data communication device comprising:
detecting, on a data bus during a first time period, a start of a micro frame; 
detecting a start of frame packet (μSOF) on a data bus, wherein the μSOF indicates the start of a microframe;
determining, during a second time period after the first time period, whether at least one data packet is contained in the micro frame; 
determining whether there are any data packets contained in the microframe during a first threshold period after the μSOF;
and in response to determining that the micro frame discludes a data packet during the second time period, controlling active components to be inactive during a third time period after the second time period.
and in response, transitioning one or more transmitters from an active state to an OFF state


However, the aforementioned claim(s) of Vining-284 does not explicitly disclose controlling the active components, except a squelch detector, to be inactive during a third time period after the second time period.  Jaramillo discloses a USB interface in which active components (See Figure 3 Numbers 306, 310, 320, 324, 322, and 328), except for a squelch detector (See Figure 3 Numbers 312 and Paragraph 47), are controlled to be inactive during a light power saving period of time when no data is transmitted (See Figure 4 Numbers 414 and 416 and Paragraphs 21, 35, 38, and 45-47).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of the aforementioned claim(s) of Vining-284 using the squelch detector remaining active during the power saving period when no data packets are transmitted of Jaramillo, resulting in the invention of Claim 1, in order to yield the predictable result of allowing the device to determine when incoming data signals are received and to maintain USB functionality (See Paragraphs 21 and 47 of Jaramillo). 

In reference to Claim 2, the aforementioned claim(s) of Vining-284 and Jaramillo disclose the limitations as applied to Claim 1 above.  Jaramillo further discloses that active components include all high-speed components that are on and in standby, and each active component that is inactive is turned off (See Figure 4 Numbers 414 and 416 and Paragraphs 45-47).

In reference to Claim 3, the aforementioned claim(s) of Vining-284 and Jaramillo disclose the limitations as applied to Claim 1 above.  Jaramillo further discloses that the high-speed data communication device interfaces between a host (See Figure 1 Number 102 and Paragraph 27) and a peripheral device (See Figure 1 Number 106 and Paragraph 27), and the squelch detector is a host-side squelch detector (See Figures 1-3 and Paragraphs 43 and 47).

In reference to Claim 4, the aforementioned claim(s) of Vining-284 and Jaramillo disclose the limitations as applied to Claim 1 above.  Jaramillo further discloses that a peripheral-side squelch detector is among the active components that are controlled to be inactive during the third time period (See Figure 3 Numbers 330 and Paragraph 47).

In reference to Claim 5, the aforementioned claim(s) of Vining-284 and Jaramillo disclose the limitations as applied to Claim 1 above.  Jaramillo further discloses that a receiver (See Figure 3 Number 306) and a transmitter (See Figure 3 Number 310) in a host-to-peripheral data path (See Figure 3 Number 302) are in an ON state during the first time period, and a host-side squelch detector is in the ON state during the first time period (See Figure 4 Number 408 and Paragraphs 45, 47, and 51).

In reference to Claim 6, the aforementioned claim(s) of Vining-284 and Jaramillo disclose the limitations as applied to Claim 1 above.  Jaramillo further discloses that the receiver and the transmitter in the host-to-peripheral data path are in the ON state during a fourth time period after the third time period, and the host-side squelch detector is in the ON state during the fourth time period (See Figure 4 Number 408 [after enable] and Paragraphs 45, 47, and 51).

Claim(s) 7-12 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 8 of Vining-284 and Jaramillo, and further in view of Chan.

In reference to Claim 7, the aforementioned claim(s) of Viining-284 disclose the limitations of the claim as follows:

Instant Application (Claim 7)
Vining-284 (Claim 8)
wherein the high-speed data communication device is a repeater
wherein the high speed data communication device is an eUSB2 repeater


Jaramillo further discloses that the high-speed data communication device is a repeater (See Paragraph 4) coupled to a host via a USB bus and coupled to a peripheral via a USB bus (See Paragraph 34 of Jaramillo), the method further comprising: controlling a receiver (See Figure 3 Number 328) and a transmitter (See Figure 3 Number 324) in a peripheral-to-host data path (See Figure 3 Number 332) and a peripheral-side squelch detector (See Figure 3 Number 330 and Paragraph 47) to be in a standby state during an initial time period before the first time period (See Figure 4 Number 404).  However, the aforementioned claim(s) of Vining-284 and Jaramillo do not explicitly disclose that the repeater is coupled to the host via an eUSB2 bus and couples to the peripheral via a USB 2.0 bus.  Chan discloses the use of a repeater/redriver (See Figure 6 Number 606) that couples to a host (See Figure 6 Number 602) via an eUSB2 bus (See Figure 6 Number 608) and coupled to a peripheral (See Figure 6 Number 604) via a USB 2.0 bus (See Figure 6 Number 608).
It would have been obvious to one of ordinary skill in the art to construct the device of the aforementioned claim(s) of Vining-284 and Jaramillo using the eUSB2 host interface and USB 2.0 peripheral interface of Chan, resulting in the invention of Claim 7, because the simple substitution of the eUSB2 and USB 2.0 protocols of Chan as the host and peripheral protocols of the aforementioned claim(s) of Vining-284 and Jaramillo would have yielded the predictable result of allowing for hosts that use the commonly used lower power eUSB2 protocol to maintain compatibility with peripherals that use the commonly used USB 2.0 protocol (See Paragraphs 3, 12-13, and 15-16 of Chan). 

In reference to Claim 8, the aforementioned claim(s) of Vining-284, Jaramillo, and Chan disclose the limitations as applied to Claim 7 above.  Jaramillo further discloses controlling the receiver and the transmitter in the peripheral-to-host data path and the peripheral-side squelch detector to be in an ON state during the first time period (See Figure 4 Number 408 and Paragraphs 45, 47, and 51).

In reference to Claim 9, the aforementioned claim(s) of Vining-284, Jaramillo, and Chan disclose the limitations as applied to Claim 8 above.  Jaramillo further discloses controlling the receiver and the transmitter in the peripheral-to-host data path and the peripheral-side squelch detector to be in the standby state during a fourth time period after the third time period (See Figure 4 Number 408 [after enable] and Paragraphs 45, 47, and 51).

In reference to Claim 10, the aforementioned claim(s) of Viining-284 disclose the limitations of the claim as follows:

Instant Application (Claim 10)
Vining-284 (Claim 8)
wherein the high-speed data communication device is a repeater
wherein the high speed data communication device is an eUSB2 repeater


Jaramillo further discloses that the high-speed data communication device is a repeater (See Paragraph 4) coupled to a host via a USB bus and coupled to a peripheral via a USB bus (See Paragraph 34 of Jaramillo), the method further comprising: controlling a receiver (See Figure 3 Number 328) and a transmitter (See Figure 3 Number 324) in a peripheral-to-host data path (See Figure 3 Number 332) and a peripheral-side squelch detector (See Figure 3 Number 330 and Paragraph 47) to be in a standby state during an initial time period before the first time period, during the first time period, and during the second time period (See Figure 4 Numbers 404 and 418); and controlling the receiver and the transmitter in the peripheral-to-host data path and the peripheral-side squelch detector to be in an OFF state during the third time period (See Figure 4 Numbers 414 and 416 and Paragraphs 45-47).  However, the aforementioned claim(s) of Vining-284 and Jaramillo do not explicitly disclose that the repeater is coupled to the host via an USB 2.0 bus and coupled to the peripheral via a eUSB2 bus.  Chan discloses the use of a repeater/redriver (See Figure 6 Number 606) that couples to a host (See Figure 6 Number 610) via a USB 2.0 bus (See Figure 6 Number 614) and couples to a peripheral (See Figure 6 Number 612) via an eUSB2 bus (See Figure 6 Number 614).
It would have been obvious to one of ordinary skill in the art to construct the device of the aforementioned claim(s) of Vining-284and Jaramillo using the USB 2.0 host interface and eUSB2 peripheral interface of Chan, resulting in the invention of Claim 10, because Lambert and Jaramillo are not limited as to a particular USB protocol used (See Paragraphs 3-5 and 40 of Lambert and Paragraph 34 of Jaramillo); and the simple substitution of the USB 2.0 and eUSB2 protocols of Chan as the host and peripheral protocols of Lambert and Jaramillo would have yielded the predictable result of allowing for peripherals that use the commonly used lower power eUSB2 protocol to maintain compatibility with hosts that use the commonly used USB 2.0 protocol (See Paragraphs 3, 12-13, and 15-16 of Chan).

In reference to Claim 11, the aforementioned claim(s) of Vining-284, Jaramillo, and Chan disclose the limitations as applied to Claim 10 above.  Jaramillo further discloses controlling a receiver (See Figure 3 Number 306) and a transmitter (See Figure 3 Number 310) in a host-to-peripheral data path (See Figure 3 Number 302) to be in an ON state during an initial time period before the first time period, during the first time period, and during the second time period (See Figure 4 Numbers 406 and 408 and Paragraphs 45, 47, and 51); and controlling the receiver and the transmitter in the host-to-peripheral data path to be in an OFF state during the third time period (See Figure 4 Numbers 414 and 416 and Paragraphs 45-47).  

In reference to Claim 12, the aforementioned claim(s) of Vining-284, Jaramillo, and Chan disclose the limitations as applied to Claim 10 above.  Jaramillo further discloses controlling a disconnect detector (See Figure 3 Number 304) and a loss of signal detector (See Figure 3 Number 320) to be in a standby state during the initial time period, during the first time period, and during the second time period (See Figure 4 Numbers 404 and 418); and controlling the disconnect detector and the loss of signal detector to be in an OFF state during the third time period (See Figure 4 Numbers 414 and 416).

Claim(s) 1-6 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1 of U.S. Patent Application No. 17/577,688 to Vining et al. (“Vining-688”), published as and with reference to US Patent Application Publication Number 2022/0137695, in view of Jaramillo.

In reference to Claim 1, the aforementioned claim(s) of Viining-688 disclose the limitations of the claim as follows:

Instant Application (Claim 1)
Vining-688 (Claim 1)
A method of operating a high-speed data communication device, comprising:
A data communication device comprising:
detecting, on a data bus during a first time period, a start of a micro frame; 
detect a start of frame packet (μSOF) on a data bus, wherein the μSOF indicates the start of a microframe;
determining, during a second time period after the first time period, whether at least one data packet is contained in the micro frame; 
determine whether there are any data packets contained in the microframe during a first threshold period after the μSOF;
and in response to determining that the micro frame discludes a data packet during the second time period, controlling active components to be inactive during a third time period after the second time period.
and in response, transition at least one of the one or more transmitters from an active state to an OFF state


However, the aforementioned claim(s) of Vining-688 does not explicitly disclose controlling the active components, except a squelch detector, to be inactive during a third time period after the second time period.  Jaramillo discloses a USB interface in which active components (See Figure 3 Numbers 306, 310, 320, 324, 322, and 328), except for a squelch detector (See Figure 3 Numbers 312 and Paragraph 47), are controlled to be inactive during a light power saving period of time when no data is transmitted (See Figure 4 Numbers 414 and 416 and Paragraphs 21, 35, 38, and 45-47).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of the aforementioned claim(s) of Vining-688 using the squelch detector remaining active during the power saving period when no data packets are transmitted of Jaramillo, resulting in the invention of Claim 1, in order to yield the predictable result of allowing the device to determine when incoming data signals are received and to maintain USB functionality (See Paragraphs 21 and 47 of Jaramillo). 

In reference to Claim 2, the aforementioned claim(s) of Vining-688 and Jaramillo disclose the limitations as applied to Claim 1 above.  Jaramillo further discloses that active components include all high-speed components that are on and in standby, and each active component that is inactive is turned off (See Figure 4 Numbers 414 and 416 and Paragraphs 45-47).

In reference to Claim 3, the aforementioned claim(s) of Vining-688 and Jaramillo disclose the limitations as applied to Claim 1 above.  Jaramillo further discloses that the high-speed data communication device interfaces between a host (See Figure 1 Number 102 and Paragraph 27) and a peripheral device (See Figure 1 Number 106 and Paragraph 27), and the squelch detector is a host-side squelch detector (See Figures 1-3 and Paragraphs 43 and 47).

In reference to Claim 4, the aforementioned claim(s) of Vining-688 and Jaramillo disclose the limitations as applied to Claim 1 above.  Jaramillo further discloses that a peripheral-side squelch detector is among the active components that are controlled to be inactive during the third time period (See Figure 3 Numbers 330 and Paragraph 47).

In reference to Claim 5, the aforementioned claim(s) of Vining-688 and Jaramillo disclose the limitations as applied to Claim 1 above.  Jaramillo further discloses that a receiver (See Figure 3 Number 306) and a transmitter (See Figure 3 Number 310) in a host-to-peripheral data path (See Figure 3 Number 302) are in an ON state during the first time period, and a host-side squelch detector is in the ON state during the first time period (See Figure 4 Number 408 and Paragraphs 45, 47, and 51).

In reference to Claim 6, the aforementioned claim(s) of Vining-688 and Jaramillo disclose the limitations as applied to Claim 1 above.  Jaramillo further discloses that the receiver and the transmitter in the host-to-peripheral data path are in the ON state during a fourth time period after the third time period, and the host-side squelch detector is in the ON state during the fourth time period (See Figure 4 Number 408 [after enable] and Paragraphs 45, 47, and 51).

Claim(s) 7-12 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 8 of Vining-688 and Jaramillo, and further in view of Chan.

In reference to Claim 7, the aforementioned claim(s) of Viining-284 disclose the limitations of the claim as follows:

Instant Application (Claim 7)
Vining-688 (Claim 8)
wherein the high-speed data communication device is a repeater
wherein the data communication device is one of a high speed USB repeater and a high speed USB redriver


Jaramillo further discloses that the high-speed data communication device is a repeater (See Paragraph 4) coupled to a host via a USB bus and coupled to a peripheral via a USB bus (See Paragraph 34 of Jaramillo), the method further comprising: controlling a receiver (See Figure 3 Number 328) and a transmitter (See Figure 3 Number 324) in a peripheral-to-host data path (See Figure 3 Number 332) and a peripheral-side squelch detector (See Figure 3 Number 330 and Paragraph 47) to be in a standby state during an initial time period before the first time period (See Figure 4 Number 404).  However, the aforementioned claim(s) of Vining-688 and Jaramillo do not explicitly disclose that the repeater is coupled to the host via an eUSB2 bus and couples to the peripheral via a USB 2.0 bus.  Chan discloses the use of a repeater/redriver (See Figure 6 Number 606) that couples to a host (See Figure 6 Number 602) via an eUSB2 bus (See Figure 6 Number 608) and coupled to a peripheral (See Figure 6 Number 604) via a USB 2.0 bus (See Figure 6 Number 608).
It would have been obvious to one of ordinary skill in the art to construct the device of the aforementioned claim(s) of Vining-688 and Jaramillo using the eUSB2 host interface and USB 2.0 peripheral interface of Chan, resulting in the invention of Claim 7, because the simple substitution of the eUSB2 and USB 2.0 protocols of Chan as the host and peripheral protocols of the aforementioned claim(s) of Vining-688 and Jaramillo would have yielded the predictable result of allowing for hosts that use the commonly used lower power eUSB2 protocol to maintain compatibility with peripherals that use the commonly used USB 2.0 protocol (See Paragraphs 3, 12-13, and 15-16 of Chan). 

In reference to Claim 8, the aforementioned claim(s) of Vining-688, Jaramillo, and Chan disclose the limitations as applied to Claim 7 above.  Jaramillo further discloses controlling the receiver and the transmitter in the peripheral-to-host data path and the peripheral-side squelch detector to be in an ON state during the first time period (See Figure 4 Number 408 and Paragraphs 45, 47, and 51).

In reference to Claim 9, the aforementioned claim(s) of Vining-688, Jaramillo, and Chan disclose the limitations as applied to Claim 8 above.  Jaramillo further discloses controlling the receiver and the transmitter in the peripheral-to-host data path and the peripheral-side squelch detector to be in the standby state during a fourth time period after the third time period (See Figure 4 Number 408 [after enable] and Paragraphs 45, 47, and 51).

In reference to Claim 10, the aforementioned claim(s) of Viining-284 disclose the limitations of the claim as follows:

Instant Application (Claim 10)
Vining-688 (Claim 8)
wherein the high-speed data communication device is a repeater
wherein the data communication device is one of a high speed USB repeater and a high speed USB redriver


Jaramillo further discloses that the high-speed data communication device is a repeater (See Paragraph 4) coupled to a host via a USB bus and coupled to a peripheral via a USB bus (See Paragraph 34 of Jaramillo), the method further comprising: controlling a receiver (See Figure 3 Number 328) and a transmitter (See Figure 3 Number 324) in a peripheral-to-host data path (See Figure 3 Number 332) and a peripheral-side squelch detector (See Figure 3 Number 330 and Paragraph 47) to be in a standby state during an initial time period before the first time period, during the first time period, and during the second time period (See Figure 4 Numbers 404 and 418); and controlling the receiver and the transmitter in the peripheral-to-host data path and the peripheral-side squelch detector to be in an OFF state during the third time period (See Figure 4 Numbers 414 and 416 and Paragraphs 45-47).  However, the aforementioned claim(s) of Vining-688 and Jaramillo do not explicitly disclose that the repeater is coupled to the host via an USB 2.0 bus and coupled to the peripheral via a eUSB2 bus.  Chan discloses the use of a repeater/redriver (See Figure 6 Number 606) that couples to a host (See Figure 6 Number 610) via a USB 2.0 bus (See Figure 6 Number 614) and couples to a peripheral (See Figure 6 Number 612) via an eUSB2 bus (See Figure 6 Number 614).
It would have been obvious to one of ordinary skill in the art to construct the device of the aforementioned claim(s) of Vining-688and Jaramillo using the USB 2.0 host interface and eUSB2 peripheral interface of Chan, resulting in the invention of Claim 10, because Lambert and Jaramillo are not limited as to a particular USB protocol used (See Paragraphs 3-5 and 40 of Lambert and Paragraph 34 of Jaramillo); and the simple substitution of the USB 2.0 and eUSB2 protocols of Chan as the host and peripheral protocols of Lambert and Jaramillo would have yielded the predictable result of allowing for peripherals that use the commonly used lower power eUSB2 protocol to maintain compatibility with hosts that use the commonly used USB 2.0 protocol (See Paragraphs 3, 12-13, and 15-16 of Chan).

In reference to Claim 11, the aforementioned claim(s) of Vining-688, Jaramillo, and Chan disclose the limitations as applied to Claim 10 above.  Jaramillo further discloses controlling a receiver (See Figure 3 Number 306) and a transmitter (See Figure 3 Number 310) in a host-to-peripheral data path (See Figure 3 Number 302) to be in an ON state during an initial time period before the first time period, during the first time period, and during the second time period (See Figure 4 Numbers 406 and 408 and Paragraphs 45, 47, and 51); and controlling the receiver and the transmitter in the host-to-peripheral data path to be in an OFF state during the third time period (See Figure 4 Numbers 414 and 416 and Paragraphs 45-47).  

In reference to Claim 12, the aforementioned claim(s) of Vining-688, Jaramillo, and Chan disclose the limitations as applied to Claim 10 above.  Jaramillo further discloses controlling a disconnect detector (See Figure 3 Number 304) and a loss of signal detector (See Figure 3 Number 320) to be in a standby state during the initial time period, during the first time period, and during the second time period (See Figure 4 Numbers 404 and 418); and controlling the disconnect detector and the loss of signal detector to be in an OFF state during the third time period (See Figure 4 Numbers 414 and 416).

Information Disclosure Statement

The information disclosure statement (IDS) submitted 25 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186